      Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


STEPHEN HARTEL, Individually and On        Case No.
Behalf of All Others Similarly Situated,
                                           CLASS ACTION COMPLAINT FOR
                            Plaintiff,     VIOLATIONS OF THE FEDERAL
                                           SECURITIES LAWS
              v.

SELECTQUOTE, INC., TIM DANKER,             JURY TRIAL DEMANDED
and RAFFAELE SADUN,

                            Defendants.
            Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 2 of 20




       Plaintiff Stephen Hartel (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by SelectQuote,

Inc. (“SelectQuote” or the “Company”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by SelectQuote; and (c) review of other publicly available information concerning

SelectQuote.

                       NATURE OF THE ACTION AND OVERVIEW

       1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired SelectQuote securities between February 8, 2021 and May 11, 2021, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).

       2.       SelectQuote is a direct-to-consumer distribution platform that offers complex

senior health, life, and auto & home insurance policies from a curated panel of insurance carriers.

       3.       On May 11, 2021, SelectQuote held a conference call in connection with its third

quarter 2021 financial results during which it disclosed that its fourth quarter results would be

impacted by a “negative cohort and tail adjustment” due to “lower second-term persistency for the

2019 cohort.”

       4.       On this news, the Company’s share price fell $5.50, or 20%, to close at $21.90 per

share on May 12, 2021, on unusually heavy trading volume.

       5.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,


                                                 1
             Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 3 of 20




operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

SelectQuote’s 2019 cohort was underperforming; (2) that, as a result, the Company’s financial

results would be adversely impacted; and (3) that, as a result of the foregoing, Defendants’ positive

statements about the Company’s business, operations, and prospects were materially misleading

and/or lacked a reasonable basis.

        6.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                   JURISDICTION AND VENUE

        7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        10.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.




                                                   2
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 4 of 20




                                            PARTIES

       11.     Plaintiff Stephen Hartel, as set forth in the accompanying certification, incorporated

by reference herein, purchased SelectQuote securities during the Class Period, and suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein.

       12.     Defendant SelectQuote is incorporated under the laws of Delaware with its

principal executive offices located in Overland Park, Kansas. SelectQuote’s common stock trades

on the New York Stock Exchange (“NYSE”) under the symbol “SLQT.”

       13.     Defendant Tim Danker (“Danker”) was the Chief Executive Officer (“CEO”) of

SelectQuote at all relevant times.

       14.     Defendant Raffaele Sadun (“Sadun”) was the Chief Financial Officer (“CFO”) of

SelectQuote at all relevant times.

       15.     Defendants Danker and Sadun (collectively the “Individual Defendants”), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that the

positive representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.




                                                 3
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 5 of 20




                                SUBSTANTIVE ALLEGATIONS

                                           Background

       16.       SelectQuote is a direct-to-consumer distribution platform that offers complex

senior health, life, and auto & home insurance policies from a curated panel of insurance carriers.

                                Materially False and Misleading
                           Statements Issued During the Class Period

       17.       The Class Period begins on February 8, 2021. On that day, after the market closed,

SelectQuote announced its second quarter 2021 financial results in a press release that stated, in

relevant part:

       Second Quarter of Fiscal Year 2021 - Consolidated Earnings Highlights

             •   Revenue of $358.3 million, Up 103% Year-Over-Year

             •   Net Income of $90.4 million, improvement of $51.3 million Year-Over-
                 Year

             •   Adjusted EBITDA of $129.5 million, Up 88% Year-Over-Year*

             •   Raising Full-Year 2021 Revenue, Net Income and Adjusted EBITDA
                 Guidance:

                    o Revenue expected in a range of $920 million to $940 million

                    o Net Income expected in a range of $138 million to $146 million

                    o Adjusted EBITDA expected in a range of $230 million to $240
                      million*

       18.       The above statements identified in ¶ 17 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that SelectQuote’s 2019

cohort was underperforming; (2) that, as a result, the Company’s financial results would be

adversely impacted; and (3) that, as a result of the foregoing, Defendants’ positive statements about




                                                 4
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 6 of 20




the Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                           Disclosures at the End of the Class Period

       19.     On May 11, 2021, after the market closed, SelectQuote held a conference call in

connection with its third quarter 2021 financial results, which were reported the same day in a

press release. During the call, Defendant Sadun stated that fourth quarter results would be impacted

by a “negative cohort and tail adjustment” due to “lower second-term persistency for the 2019

cohort.” He continued that “[t]his was factored into our guidance that we gave in February and

that assumption is consistent with our updated guidance today.”

       20.     During the call, an analyst asked for more details regarding the second-term

persistency and factors that could be driving it. Defendant Sadun responded:

       [W]e do our sort of cohort tail analysis once a year for our PDP products as it is
       one sort of renewal period in January. So that always happens in the fourth quarter.
       Consistent with what we’ve been saying for the last couple of quarters, that specific
       cohort has been underperforming, some of these cohorts have been
       underperforming and so that’s basically what we’re seeing play through here. Some
       of those cohorts will probably use the constraints we have for them and as a result
       of that, that will result in sort of the probe or tail adjustment in fourth quarter.

       In terms of what’s driving that, I think, you know, before we sort of say that the
       introduction of a low key and the ability for seniors to change more frequently, now
       is probably impacting that. I think we have made some changes since then in terms
       of our technology and our process for a better drug and doctor matching and we’re
       seeing some of that play through into the more recent cohorts. But that cohort
       specifically is – some of those cohorts are underperforming.

       21.     On this news, the Company’s share price fell $5.50, or 20%, to close at $21.90 per

share on May 12, 2021, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased



                                                  5
          Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 7 of 20




or otherwise acquired SelectQuote securities between February 8, 2021 and May 11, 2021,

inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

        23.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, SelectQuote’s shares actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of SelectQuote shares were traded publicly

during the Class Period on the NYSE. Record owners and other members of the Class may be

identified from records maintained by SelectQuote or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        24.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        25.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        26.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:




                                                  6
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 8 of 20




                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of SelectQuote; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

       27.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                UNDISCLOSED ADVERSE FACTS

       28.        The market for SelectQuote’s securities was open, well-developed and efficient at

all relevant times. As a result of these materially false and/or misleading statements, and/or

failures to disclose, SelectQuote’s securities traded at artificially inflated prices during the Class

Period. Plaintiff and other members of the Class purchased or otherwise acquired SelectQuote’s

securities relying upon the integrity of the market price of the Company’s securities and market

information relating to SelectQuote, and have been damaged thereby.

       29.        During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of SelectQuote’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements, as

set forth herein, not false and/or misleading. The statements and omissions were materially false




                                                   7
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 9 of 20




and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about SelectQuote’s business, operations, and prospects as alleged herein.

       30.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about SelectQuote’s financial well-being and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/or misleading statements during the Class Period resulted in Plaintiff and other

members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       31.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       32.     During the Class Period, Plaintiff and the Class purchased SelectQuote’s securities

at artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       33.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were


                                                 8
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 10 of 20




materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding SelectQuote, their control over,

and/or receipt and/or modification of SelectQuote’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning SelectQuote, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       34.     The market for SelectQuote’s securities was open, well-developed and efficient at

all relevant times. As a result of the materially false and/or misleading statements and/or failures

to disclose, SelectQuote’s securities traded at artificially inflated prices during the Class Period.

On April 6, 2021, the Company’s share price closed at a Class Period high of $32.28 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of SelectQuote’s securities and market information

relating to SelectQuote, and have been damaged thereby.

       35.     During the Class Period, the artificial inflation of SelectQuote’s shares was caused

by the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about SelectQuote’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of SelectQuote and its business,

operations, and prospects, thus causing the price of the Company’s securities to be artificially



                                                  9
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 11 of 20




inflated at all relevant times, and when disclosed, negatively affected the value of the Company

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       36.     At all relevant times, the market for SelectQuote’s securities was an efficient

market for the following reasons, among others:

               (a)     SelectQuote shares met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient and automated market;

               (b)     As a regulated issuer, SelectQuote filed periodic public reports with the

SEC and/or the NYSE;

               (c)     SelectQuote regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     SelectQuote was followed by securities analysts employed by brokerage

firms who wrote reports about the Company, and these reports were distributed to the sales force

and certain customers of their respective brokerage firms. Each of these reports was publicly

available and entered the public marketplace.

       37.     As a result of the foregoing, the market for SelectQuote’s securities promptly

digested current information regarding SelectQuote from all publicly available sources and

reflected such information in SelectQuote’s share price. Under these circumstances, all purchasers

of SelectQuote’s securities during the Class Period suffered similar injury through their purchase

of SelectQuote’s securities at artificially inflated prices and a presumption of reliance applies.




                                                 10
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 12 of 20




       38.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       39.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of

SelectQuote who knew that the statement was false when made.


                                                  11
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 13 of 20




                                          FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        40.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        41.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase SelectQuote’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        42.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for SelectQuote’s securities in violation of Section 10(b)

of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        43.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about SelectQuote’s

financial well-being and prospects, as specified herein.

        44.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course


                                                 12
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 14 of 20




of conduct as alleged herein in an effort to assure investors of SelectQuote’s value and performance

and continued substantial growth, which included the making of, or the participation in the making

of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about SelectQuote and its business operations and future prospects in

light of the circumstances under which they were made, not misleading, as set forth more

particularly herein, and engaged in transactions, practices and a course of business which operated

as a fraud and deceit upon the purchasers of the Company’s securities during the Class Period.

       45.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       46.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and




                                                 13
           Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 15 of 20




for the purpose and effect of concealing SelectQuote’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       47.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

SelectQuote’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the securities trades, and/or in the absence of material adverse information that

was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiff and the other members of the Class acquired

SelectQuote’s securities during the Class Period at artificially high prices and were damaged

thereby.

       48.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that SelectQuote was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their SelectQuote securities,




                                                 14
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 16 of 20




or, if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        49.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        50.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                         SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        51.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        52.     Individual Defendants acted as controlling persons of SelectQuote within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements which

Plaintiff contends are false and misleading. Individual Defendants were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.



                                                 15
         Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 17 of 20




        53.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        54.    As set forth above, SelectQuote and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.




                                                    16
        Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 18 of 20




Dated: August 16, 2021              By: /s/ Gregory B. Linkh
                                    GLANCY PRONGAY & MURRAY LLP
                                    Gregory B. Linkh (GL-0477)
                                    230 Park Ave., Suite 530
                                    New York, NY 10169
                                    Telephone: (212) 682-5340
                                    Facsimile: (212) 884-0988
                                    glinkh@glancylaw.com

                                    Robert V. Prongay
                                    Charles H. Linehan
                                    Pavithra Rajesh
                                    1925 Century Park East, Suite 2100
                                    Los Angeles, CA 90067
                                    Telephone: (310) 201-9150
                                    Facsimile: (310) 201-9160

                                    THE LAW OFFICES OF FRANK R. CRUZ
                                    Frank R. Cruz
                                    1999 Avenue of the Stars, Suite 1100
                                    Los Angeles, CA 90067
                                    Telephone: (310) 914-5007

                                    Attorneys for Plaintiff Stephen Hartel




                                      17
   Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 19 of 20



                   SWORN CERTIFICATION OF PLAINTIFF


               SELECTQUOTE, INC. SECURITIES LITIGATION


  I, Stephen A. Hartel, certify that:

  1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
     Plaintiff motion on my behalf.

  2. I did not purchase the SelectQuote, Inc. securities that are the subject of this action at
     the direction of plaintiff’s counsel or in order to participate in any private action
     arising under this title.

  3. I am willing to serve as a representative party on behalf of a class and will testify at
     deposition and trial, if necessary.

  4. My transactions in SelectQuote, Inc. securities during the Class Period set forth in the
     Complaint are as follows:

         (See attached transactions)

  5. I have not sought to serve, nor served, as a representative party on behalf of a class
     under this title during the last three years, except for the following:

  6. I will not accept any payment for serving as a representative party, except to receive
     my pro rata share of any recovery or as ordered or approved by the court, including
     the award to a representative plaintiff of reasonable costs and expenses (including lost
     wages) directly relating to the representation of the class.


  I declare under penalty of perjury that the foregoing are true and correct statements.



  7/8/2021
________________                         _________________________________________
      Date                                            Stephen A. Hartel
Case 1:21-cv-06903-AKH Document 1 Filed 08/16/21 Page 20 of 20




     Stephen A. Hartel's Transactions in SelectQuote, Inc. (SLQT)
        Date     Transaction Type       Quantity       Unit Price
      4/9/2021        Bought               79           $31.7800
     4/12/2021        Bought                1           $31.3150
     5/11/2021        Bought               11           $27.4200
